Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 1 of 23




            Evaluation of the Sacramento County Jail
            Inmate Classification and T-SEP Systems



                            Prepared by


                            James Austin
                          Emmitt Sparkman
                             Robin Allen




                             May 2017
    Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 2 of 23




Introduction

Dr. James Austin was asked to assess the Sacramento County Jail inmate classification system
and the T-SEP (or Total Separation) housing system. The larger inmate classification system is
used to house prisoners within the jail’s general population. Inmates are typically scored on a
number of objective factors that are related to the current charges/offenses, prior criminal
record, escape history, prior institutional conduct, demographic (age and gender), and several
stability factors (education, residency, employment). Inmates assigned to the T-SEP status are
so assigned based on other security factors that are intended to identify and house inmates
who pose a significant and on-going threat to other inmates, staff and perhaps themselves.

There are two dominant jail classification systems that are operational within the U.S. One is
referred to as the National Institute of Corrections (NIC) Objective Jail Classification system
(OJC). It is based on the NIC prison classification system, which is the dominant inmate
classification system in the U.S. All but two state prison systems have a version of the NIC
objective prison classification system. The NIC Objective Jail Classification is an additive point
system that is used for both initial and reclassification purposes. A system of over-rides is used
to depart from the scored system. Because the NIC system was developed by NIC, there is no
cost to the agency to implement it. A correctional agency is also able to customize the factor’s
weights, scale, and over-ride factors. Versions can also be developed for male and female
inmates based on validation results.

The other jail classification system was designed by the Northpointe company and is known as
the decision-tree model. While using many of the same factors found in the NIC system, the
format for scoring an inmate is much different. As the name implies, rather than using an
additive point format, the Northpointe system uses a decision-tree format. The important
difference is all the scoring items are not used in each assessment. Rather, only those items
needed for each security level are sequentially applied. The early version of the Northpointe
system had no reclassification component. Finally, because the system is owned by
Northpointe, the user is not allowed to make any changes or customize the instrument. Also,
no models have been developed specifically adapted for female inmates.

Part of the inmate classification and housing system is what is referred to as the T-SEP (or Total
Separation) housing unit where inmates are confined to single cells for extensive periods of
time. At the time that study was initiated on January 11, 2017, there were approximately 172
inmates assigned to TSEP at the Main Jail out of 3,948 inmates (or about 4%). Significantly, by
the end of April 2017 the T-SEP population had declined to 120. There is a much smaller T-SEP
unit at the Rio Cosumnes Correctional Center (RCCC) which houses about 15-16 T-SEP male
inmates at any given time

The concept of “T-SEP” is unique to Sacramento County. In other jail and prison systems,
inmates who are classified as highly disruptive, a threat to other inmates or staff are typically

                                                                                                1
    Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 3 of 23


assigned to the status of “administrative segregation”. In this status, they are separated from
the general population and receive limited access to recreation, showers, services, visits and
other aspects afforded other inmates.

The remainder of this report summarizes the evaluation results of these two separate, but
closely related classification and housing systems.

T-SEP Evaluation

Although inmates assigned T-SEP are also housed at the RCCC, the main focus of this
assessment was the Main Jail. A site visit was made to the RCCC but no inmate interviews were
conducted. It is noteworthy that the RCCC T-SEP unit operates differently than the Main Jail T-
SEP unit in regard to out of cell time. At the RCCC unit, inmates are offered daily time out of
their cells in the one to two hour range. As described below the Main Jail out of cell time is
much more restricted.

In evaluating the Main Jail T-SEP program three site visits were conducted at the Main Jail
where most of the T-SEP inmates are housed on the 7th and 8th floors. During these site visits,
structured interviews were conducted with a random sample of inmates assigned to the units.
Interviews were also conducted with staff responsible for and assigned to the T-SEP Units. The
evaluation also included touring jail areas, observing jail operations, and, reviewing
policies/documents. A TSEP Inmate Interview Questionnaire was developed and utilized for all
the inmate interviews. Dr. Austin and Emmitt Sparkman, an associate of Dr. Austin, conducted
all of the inmate and staff interviews.

Assisting in the inmate interviews were Sheriff Deputies Cristine Jackson and Richard Dunlap
(Compliance Officer). Either one or both were present for all inmate interviews that were
conducted in a private setting. Both were very helpful in ensuring access to the T-SEP Inmates,
touring needed areas of the Main Jail, providing jail operation information, and obtaining
documents/policies needed for the assessment. All inmates who were interviewed walked from
their cells to the interview room unescorted and without any restraints.

The Sheriff’s Department, County of Sacramento, Operations Order Classification identifies T-
SEP as Special Housing used to house inmates at the Main Jail or RCCC. Inmates assigned to T-
SEP have special separation needs per Sheriff’s Department Operations Order 6/2-Housing.
State of California Title 15 Minimum Standards for Local Detention Facilities establishes the
guidelines for operation of the Sacramento Main Jail including T-SEP.

T-SEP Attributes

The Sacramento Sheriff’s Department provided a data file of all prisoners who were classified as
a T-SEP inmate as of January 11, 2017at the Main Jail. That file contained 172 inmates. Of that
number, eight inmates had been released by the time the site visits were initiated. There were
another four inmates where the key data elements were incomplete. Table 1 shows the key

                                                                                              2
    Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 4 of 23


attributes of the 162 T-SEP inmates for which there were complete data. The key attributes of
the T-SEP inmates at the Main Jail can be summarized as follows:

   1. Primarily male (92%);

   2. Largely Black (47%) followed by White (29%) and Hispanic (20%);

   3. Average age of 36 years with the youngest being 18 years and the oldest being 81 years;

   4. The average total amount of time served in the jail system, including time in T-SEP, to
      date was 262 days with a median time served to date of 166 days;

   5. There was one T-SEP person who has been in custody in the jail for over six years and
      over 5 years in T-SEP housing;

   6. In terms of time in T-SEP status, the average time served was 180 days with a median of
      106 days;

   7. Overall, Main Jail T-SEP inmates have spent 73% of their jail time in a T-SEP housing unit;
      and,

   8. 41 (25%) of the T-SEP inmates have spent their entire period of jail time in a T-SEP unit.

By way of comparison the RCCC T-SEP male inmates had much shorter periods of time in the jail
(average of 196 days and a median of 55 days) and in T-SEP status (average of 48 days and
median of 26 days). Based on the interviews with staff, the RCCC T-SEP inmates tended to be
those who manifested management issues at the RCCC after being admitted to the jail system
and not at admission.

Table 1 also shows the mental health status of the T-SEP population. The University of
California, Davis is responsible for providing mental health services for the Main Jail inmates
including those on T SEP status. The UC Davis staff use the following four FOSS Levels to assess
an inmate’s mental health status:

       FOSS 1: Anyone who is in Inpatient Psych (2P) or is in a classroom or safety cell awaiting
       admission to 2P. They are seen daily by a qualified mental health professional;

       FOSS 2: These patients are seen every 30 days or less by a qualified mental health
       professional. Most have a diagnosed mental illness;

       FOSS 3: These patients are seen every 90 days or less by a qualified mental health
       professional. Most are on some sort of psychotropic medication and need occasional
       ongoing follow up; and,


                                                                                                   3
    Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 5 of 23


       FOSS 4: Those that are open to JPS, but aren’t actively being seen or treated.

Most (54%) T-SEP inmates are assessed at the FOSS 3 level with 15% at the higher FOSS 2 level.
There was only one inmate who was assessed at the highest level of mental health care.

                                  Table 1. T-SEP Population
                                      January 11, 2017

                      Attribute                    Inmates          %
                      Total                             162          100%
                      Gender
                        Male                             149          92%
                        Female                            13           8%
                      Race
                        White                             47          29%
                        Black                             76          47%
                        Hispanic                          33          20%
                        Other                              6           4%
                      Age
                        Average                                    36 yrs.
                        Youngest                                   18 yrs.
                        Oldest                                     81 yrs.
                      Time In Custody
                        Average                                  262 days
                        Median                                   166 days
                        More than 1 yr.                        31 inmates
                        Longest Time                           2,350 days
                      Time in T-SEP
                        Average                                180 days
                        Median                                 106 days
                        More than 1 yr.                      22 inmates
                        Longest Time                         1,970 days
                        % of Jail Time in T-SEP                     73%
                        Inmates 100% in T-SEP             41        25%
                      FOSS Level
                                    1                      1           1%
                                    2                     25          15%
                                    3                     94          58%
                                    4                     30          19%
                                 Other                    12           7%

                                                                                             4
    Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 6 of 23


T-SEP Housing
The Main Jail houses T-SEP male inmates in the following locations: Housing 8 East PODs 100,
200, 300, 8 West PODS 100, 200, 300, and 400. Housing 8 West 400 POD is utilized to house
inmates on disciplinary status for the most serious violations. T-SEP for female inmates is
located in Housing 7 West 400 POD. Female inmates on Administrative Segregation, Protective
Custody, Outpatient Psychiatry and Disciplinary are also housed in Housing 700 West 400 POD.
Male and Female inmates on T-SEP and Disciplinary status are single celled.

It is important to note that the only difference between T-SEP and Administrative Segregation is
T-SEP is single-celled and Administrative Segregation is double-celled. Thus, a T-SEP inmate, by
definition, is believed unsuitable for double-celling.

The Main Jail has the following other special/restrictive housing units:

       Medical Unit                   10 cells
       Acute Psychiatric Unit         18 cells
       Disability Unit                5 cells
       Medical Sub Acute Units        32 cells (2) Units 16 cells per unit

The total number of acute psychiatric beds is quite low for a nearly 4,000 inmate population.
The lack of acute and step-down/sub-acute beds is no doubt contributing to the creation and
expansion of the T-SEP population.

A Medical Exam Room is located on the Main Jail Floors 3, 4, 5, 6, 7, and 8, and is shared by
Housing East and West Housing Units on each floor. The Medical Unit, where medical and
acute psychiatric cells are located, is on the Main Jail 2nd Floor.

The Main Jail has three recreation areas for the inmate population. The recreation areas are
located between Main Jail Floors 3 and 4, 5 and 6 and 7 and 8. Housing located on 2nd, 3rd, and
4th Floors share the 3/4 Recreation Area. Housing located on the 5th and 6th Floors share the 5/6
Recreation Area, and Housing on the 7th and 8th Floors share the Housing 7/8 Recreation Area.
Recreation Areas shared by floors limits inmate access. Housing 7/8 Recreation Area
accessibility is very limited because it is shared by male and females. Another factor limiting
accessibility is that inmates requiring separation assigned to T-SEP, Administrative Segregation.
Protective Custody and Disciplinary Housing status are housed on these main jail floors.

Each housing unit has a common area adjacent to each POD and another common area inside
each POD. The Housing Units have a large classroom, nine non-contact visitation booths with
three designed for confidential visits. Inmate cells have intercoms connected to the Housing
Unit Control Booth allowing inmates to communicate with staff from their cell. Showers for the
inmates are located in each of the POD Units. T-SEP inmates are not allowed to participate in
any group congregate activities.


                                                                                               5
    Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 7 of 23


The following policy related documents were provided by the Sheriff to review T-SEP housing
procedures and policies:

   1. County of Sacramento Inter-Department Correspondence dated October 21, 2015
      Subject: Discipline Period Review;
   2. Sheriff’s Department, County of Sacramento, Operations Order, Classification Process;
   3. Sheriff’s Department, County of Sacramento, Post Order 8 West 400 POD
      Disciplinary Housing Unit;
   4. Sheriff’s Department County of Sacramento, Operations Order, Housing Plan;
   5. Sheriff’s Department County of Sacramento, Outdoor Recreation Schedule; and,
   6. State of California Title 15 Minimum Standards for Local Detention Facilities.

Custodial Deputies are to perform one (1) hour cell checks for inmates on T SEP status. Most
correctional systems require 30-minute cell checks for inmates in Special Housing Units. T-SEP
is identified as a Special Housing Unit by the Sheriff’s Department, County of Sacramento,
Operations Order, Classification Process. A serious concern is the number of T-SEP inmates
with mental health issues, isolated in a Special Housing Unit and receiving one (1) hour cell
checks.

Inmate Interviews

From the T-SEP spreadsheet, random samples of the current T-SEP population were drawn for
the purpose of being interviewed. Over three site visits, a total of 52 inmates were selected to
be interviewed. Of that number, ten inmates refused to be interviewed with 42 being
completed. Three interviews were conducted cell side due to these inmates initially refusing to
participate but later agreeing to an interview without leaving their cells. An additional classified
T-SEP inmate was on suicide watch housed in a classroom of Housing Unit 5 East. The inmate
was on suicide watch in the Housing Classroom until a bed became available in the 2P Acute
Psychiatric Unit that was at capacity. His interview was not completed due to the inmate’s
inability to understand and answer the questions, as well as difficulty conversing through a solid
door.

Consistent with the data in Table 1, the majority of the interviewed inmates had mental health
issues varying from mild, controlled by psychotropic medication to serious issues impacting
their ability to perform in the general population. Interviews revealed 75% of the inmates were
currently receiving mental health treatment, or had previously received mental health
treatment involving taking psychotropic medication and being seen by mental health staff. The
interviews also revealed a number of the inmates had significant mental health issues that
contributed to their placement and retention in T-SEP. Staff and interviewed inmates reported
T-SEP inmates frequently threaten self-harm, and are often placed on suicide watch. As
indicated, one of the interviewed T-SEP inmates during the assessment was on suicide watch
awaiting bed space in the Main Jail Acute Psychiatric Unit.



                                                                                                  6
    Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 8 of 23


In terms of the basis for placement in T-SEP, the primary reasons cited in these cases were as
follows:

       1. Negative Institution Adjustment Problems/Violations (63%);
       2. Inmate’s Safety (32%); and,
       3. Criminal Charges (5%).

Within reason #1, a factor that often applied was prior placement in the CDCR SHU units. For
these inmates, they were immediately assigned to the T-SEP unit and will remain there until
they are released from the jail. Included in reason #2 are inmates who require protection from
other inmates and, who otherwise would be designated as a protective custody inmate if it
were not for the single cell requirement.

Also, consistent with the data in Table 1, the length of time the interviewed inmates had been
on T-SEP status varied, with most having been on the status for less than one (1) year. The
longest time identified was one (1) inmate on T-SEP status for approximately two and one half
years. Here again we noted that about 1/4th of the interviewed cases were admitted to T-SEP
upon booking and had spent their entire period of custody in a T-SEP unit.

The vast majority (over 90%) of the interviewed inmate records did not reveal significant
disciplinary violations while they were on T-SEP status. Inmates did frequently incur rule
violations for Failure to Rise for Count. The rule violation is not a formal write-up and deputies
can impose immediate sanctions without a due process hearing. Disturbingly, the sanction
imposed was to forfeit the inmate’s 30 minute out of cell time for the day if he/she fails to rise
for count.

All of the interviewed inmates reported that there had been no formal hearing or interview by
classification staff prior to their placement in T-SEP status. This is not to say that they were not
interviewed by the classification staff as part of the mandatory initial classification process.
What the inmates consistently reported was they did not have a formal interview or hearing
where the basis for placement in T-SEP was explained to them as in normally done in other jail
and prison systems. They have not received any formal document explaining or justifying their
T-SEP status nor have they had their current status formally reviewed and justified. Finally,
none of them have received any information on how they request or secure release from T-SEP.

It should also be noted that most of the interviewed inmates cannot be immediately released
to the general population due to well documented security issues. But continued placement in
the current T-SEP status and under the severe conditions of confinement that exist in these
units is also unwarranted.

T-SEP Classification Process

Inmates are classified to T-SEP status by Main Jail Classification Staff. As noted above,
interviewed inmates reported their involvement in T-SEP placement is either non-existent or

                                                                                                  7
    Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 9 of 23


extremely limited. None of the inmates reported having a face to face classification interview
prior to T-SEP placement.

Classification reviews for inmates on T-SEP status occur every 30 days after initial placement.
Until recently, the classification reviews were paper reviews without any inmate participation.
Approximately three weeks prior to the T SEP Assessment, classification staff begin conducting
reviews at the “cell side”. The classification reviews conducted at the cell side are done
communicating through the inmate’s cell door. The quality of these cell side classification
reviews is questionable based on confidentiality concerns and the difficulty this consultant had
interviewing inmates at cell side.

Out of Cell Activities and Privileges

The Main Jail T-SEP inmates maximum amount of time out of cell is three (3) hours per week
provided in 30 minute sessions per day. Interviewed inmates also reported their out of cell
time is primarily the 30 minute sessions totaling a maximum of three (3) hours per week. Other
noted, but less frequent, out of cell activities were revealed as visits and advanced medical
treatment. Main Jail staff confirmed T-SEP inmates rarely exit their cell except for the 30-
minute daily session when it is offered. T-SEP inmates receive limited privileges mirroring those
of inmates on Administrative Segregation while Protective Custody inmates receive increased
privileges similar to those received by General Population inmates. As indicated earlier, Failure
to Rise for Count violations result in the inmate forfeiting the out of cell time for the day.
Interviewed inmates reported the out of cell time is occasionally offered during sleeping times
(i.e. 2:00 a.m., 3:00 a.m. or missed due to staffing shortages). The 30 minute out of cell time is
given in the POD common area. None of the interviewed inmates reported being able to utilize
the shared 7/8 Housing Unit Recreation area.

Inmates described utilizing the 30 minutes to shower, talk on the telephone, and if time
permitted, visit with other inmates outside their cell door or watch the television mounted on
the POD common area wall. Access to showers is only provided during the 30 minutes out of
cell time. When the 30 minutes out of cell is not provided or the inmate declines the out of cell
time he/she is not afforded a shower. A number of inmates reported going days without a
shower. Meals are served to T-SEP inmates in their cells. Inmates complained about the
amount of commissary received while on T SEP status.

Medical

T-SEP inmate medical access is primarily in the Housing Unit POD at the cell or at the Medical
Exam Room on the Housing Unit Floor. Medication is provided by nurses coming on the unit
and administering medication through the cell door. Higher level medical treatment and after
hours medical treatment is provided T-SEP inmates at the Main Jail 2nd Floor Medical Unit. The
Main Jail Physician provides sick call for T-SEP inmates one to two times per week in the
Housing Unit Floor Medical Exam Room.


                                                                                                8
    Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 10 of 23


Mental Health

Interviewed inmates reported their contacts with mental health staff are almost always cell-
side, including the psychiatrist, and rarely received out-of-cell face to face assessments.
Inmates threatening self-harm are typically left on the Housing Unit until assessed by Medical
Services staff. Custodial staff do not provide one to one supervision until the individual is
assessed by a qualified mental health professional for inmates threatening self-harm. The
inmate is given suicide prevention clothing and placed in the Housing Unit Classroom and
observed by staff from the Control Room and/or during cell checks.

Rehabilitation Programs

Education is the only rehabilitation program available for T-SEP inmates to participate. T-SEP
inmates can request to participate in education programs by writing the Main Jail Education
Department. Once approved to participate, the inmate is given in cell education materials and
periodically meets with an instructor in the non-contact visitation rooms located in the housing
unit.

Visitation

T-SEP inmates can receive two non-contact visits weekly in the visitation booths located in the
housing unit. A number of the interviewed T-SEP inmates reported receiving visits. There were
no complaints regarding ability to receive visits while on T-SEP status.

Conclusions and Recommendations

There are a number of issues that need to be addressed regarding the Sacramento Sheriff’s
T-SEP housing unit as it operates at the Main Jail. These can be separated into the three major
categories of due process, conditions of confinement, and mental health services.

Due Process. There is not a credible or transparent process by which inmates are assigned to
the T-SEP status. Further, there is no structured review process which determines whether the
inmate should be retained or released from T-SEP status. Finally, there are no structured
criteria by which inmates can secure release based on their compliant behavior.

Conditions of Confinement. Inmates are placed in harsh conditions of solitary confinement and
isolated from direct contact with other inmates for excessive periods of time. Inmates are
limited to a maximum three (3) hours per week out of cell time, 30 minutes a day. Routinely,
custodial staff deny Main Jail T-SEP inmates 30 minutes out of cell time for a Failure to Rise for
Count, or due to staffing shortages. Out of cell time is also occasionally offered during inmate
sleeping times. Custodial staff performing the one hour cell checks for T-SEP inmates is
problematic based on our observations of the units during the evaluation.



                                                                                                9
   Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 11 of 23


Mental Health Care. Most Main Jail T-SEP inmates have mental health issues with staff
reporting frequent episodes of threatened self-harm. However, inmates threatening self-harm
are not placed on one-to-one observation until evaluated by a qualified mental health
professional. Further, out-of-cell assessments and treatment does not occur.

Based on these findings and recommendations, the following recommendations are made;

   1. Terminate the term of T-SEP and re-assign the current population to either the general
      population or one of the following three special population statuses:

      A. Administrative Segregation;
      B. Protective Custody; or
      C. Mental Health (acute or step-down).

   2. The elimination of the T-SEP status and re-assignment of the current T-SEP population
      would be completed by the Special Population Committee (SPC) that consists of the
      following people:
             A. Classification (Chair)
             B. Mental Health
             C. Security

   3. The SPC would conduct a face to face interview with each T-SEP inmate unit during
      which the basis for placement in one of the designated special populations would be
      explained to him/her and documentation provided to the inmate.

   4. It is expected that most of the existing T-SEP population would need to be placed in
      Administrative Segregation or a Mental Health Step Down unit.

   5. Within the Administrative Segregation status, a two-phased program would be
      established that would allow most inmates to receive greater amounts of out of cell
      time and privileges consistent with a case plan developed by the SPC (see Table 2). The
      proposed Administrative Segregation Phase 2 privileges should be commensurate with
      the privileges received by inmates in the general population.

   6. Inmates placed in the Administrative Segregation units will continue to receive face to
      face interviews every 60 days to assess the inmate’s progress and compliance with the
      case plan and the need to continued placement in a SPC unit.

   7. Inmates in Administrative Segregation Phase 1 should be afforded the opportunity to
      participate in In-Cell Self Improvement Programs.

   8. Phase 2 inmates should be afforded the opportunity to participate in Self Improvement
      Programs 1 hour per day, 5 days a week in a congregate setting; unless, the inmate
      poses a significant and on-going threat to other inmates, staff and perhaps themselves.

                                                                                          10
Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 12 of 23



9. The Mental Health Step Down Unit would be for inmates assigned to FOSS level 2 and
   who do not pose a security threat to other inmates and staff. The basic attributes of
   this program are shown in Table 3.

10. Inmates in the Mental Health Step Down Unit would be single or double-celled based on
    their SPC Case Plan.

11. The Mental Health Step Down Program privileges should be commensurate with the
    privileges received by inmates in the general population. Inmates in the Mental Health
    Step Down Program should be afforded the opportunity to participate in 1 hour per day,
    5 days per week out of cell structured activities as determined by the SPC Case Plan.

12. Today’s technology provides an opportunity to offer inmate programs on computer
    tablets that are not connected to the internet. The tablets can be loaded with
    education and rehabilitation programs that will assist the inmate both while he/she is
    confined and after release. Consideration should be given to explore offering education
    and rehabilitation programs to inmates through this delivery system.

13. In both units, mental health staff would be required to make visits to the unit on a daily
    basis to tend to basic casework tasks, and to be available to any inmate requiring any
    emergency request.

14. In both units, custody staff to provide one to one observation when an inmate threatens
    self-harm until he/she is evaluated by a qualified mental health professional;

15. In both units, require classification, medical, and mental health discontinue cell side
    assessments and require face to face interviews/reviews in a private setting;

16. In both units, prohibit custodial staff from taking structured out of cell events without a
    due process hearing. Out of cell sessions should only be scheduled and offered during
    normal waking hours.




                                                                                            11
Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 13 of 23


                                  Table 2
                 Recommended Administrative Segregation Housing

 Attribute                                 Phase 1                      Phase 2

 Celling                                  Single                         Mixed
 Recreation                            Daily 1 hr.                   Daily 2 hrs.
 Showers                          Three times per week           Five times per week
 Visitation                            Restricted                   Un-restricted
 Telephone                             Restricted                   Un-restricted
                                                                Group Congregate Self
                                                               Improvement Programs
                                 In Cell Self Improvement       Out of Cell 1 hour per
 Programs                                 Programs                day 5 days a week
 Status Review                             30 days                      60 days
 Mental Health Review                      30 days                      60 days
 On Floor Security Staffing                  Yes                          Yes
 Cell Checks                             30 minutes                     Hourly
                                Current Jail Administrative    General Population Like
 Privileges                        Segregation Privileges              Privileges

                                   Table 3
                  Recommended Mental Health Step Down Program

              Attribute

              Celling                                    Mixed
              Recreation                                 2 hrs.
              Showers                                    Daily
              Visitation                             Un-Restricted
              Telephone                              Un-Restricted
                                             1 hour per day 5 days a week
                                             structured activities provided
              Programs                           by mental health staff
              Status Review                             30 days
              Mental Health Review                      30 days
              On Floor Security Staffing                  Yes
              Cell Checks                             30 minutes
                                                General Population Like
                                             Privileges Unless Modified in
              Privileges                      by the SPC in the Case Plan

                                                                                         12
    Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 14 of 23


Classification Evaluation
In order to evaluate the current classification system a number of tasks were undertaken. The
initial task was to conduct analysis of the Northpointe system in terms of how it is classifying
the current inmate population of approximately 3,947. The Northpointe Decision Tree initial
instrument separates inmates into nine levels which can then be collapsed into three traditional
custody levels of Close, Medium, and Minimum. As shown in Table 4, the majority of the
inmates are assigned to the generic medium custody level (57%) followed by minimum custody
(28%) and close/high (11%). Another 78 inmates who had been recently booked were
“unclassified”. There were 127 inmates who were classified under the ICE classification system
which is an additive point system that is similar to the one developed by the NIC.
In general, the distribution of the population by these three custody levels is pretty consistent
with other jail systems with two slight exceptions. Both the percent of inmates classified as
close/high, or, minimum custody is slightly lower that one would expect. Generally, the
close/maximum population is in the 20-25% range while the minimum custody population is in
the 30 -40% range.
Classification Process
In 2013, the Sheriff implemented the Decision-Tree system at the main jail. Prior to that year,
the classification system was un-structured and based on just a few criteria. The RCCC
implemented the system in 2016. Most of the classifications at the RCCC are reclassifications
while the Main Jail staff conduct most of the initials as well as reclassifications.


The Sheriff’s Department maintains a dedicated classification unit that has 12 deputies assigned
to classification functions. Eight of the 12 staff are assigned to the Main Jail while the other four
are assigned to the RCCC. The larger number of staff at the MJ is appropriate given the large
number of bookings that must be classified at the Main Jail.
Appropriately, not all newly booked inmates are classified. Those that are to be cited and
released within a few hours are not classified. The remaining new bookings are labeled as
“keepers” and are assessed using the “Primary Screen” Decision Tree instrument. The initial
classification includes a face-to-face interview with the inmate. Over-rides can be applied to
deviate from the scored classification level.
Reclassifications can be done under Northpointe every 30, 60, or 90 days. The 30-day interval is
a departure from the NIC system which only allows for 60 or 90 day intervals. The 30-day
interval was selected by Sacramento because it wanted to have the T-SEP inmates reviewed
every 30 days. So, it was important to the Department (but not necessary) for the rest of the
inmates to have their population reclassified every 30 days.




                                                                                                  13
   Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 15 of 23


                                         Table 4.
                              Sacramento Classification Levels
                                  Current Jail Population


                             Custody                    Score Level    Custody
             Class Level      Level       Inmates           %          Level %

                    1         High             201               5%
                                                                            11%
                    2         Close            246               6%

                    3                          734             19%

                    4         Medium           862             22%          57%

                    5                          613             16%

                    6                          558             14%

                    7                           52               1%
                            Minimum                                         28%
                    8                          336               9%

                    9                          141               4%

                ICE 1                               6            0%           0%

                ICE 2                           58               1%           1%

                ICE 3                           33               1%           1%

                ICE PC                          30               1%           1%

             Unclassified                       78               2%           2%

            Total                            3,947            100%         100%


There are two problems with the 30-day review cycle standard as opposed to a 60 or 90-day
interval. First, it produces twice or three times the number of reclassifications that must be
completed by staff. This excessive workload also contributes to the fact that only the T-SEP
inmates are being interviewed for a reclassification event. All of the other inmates are not
interviewed which is contrary to NIC standards. The reasons for the interview are as follows:
   1. Allows the inmate to convey any information that might impact the staff’s decision to
      classify and/or house an inmate;
   2. Gain a better basis for either using or not using an over-ride;


                                                                                           14
   Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 16 of 23


   3. Develop intelligence from the inmate about any threatening situation that may be
      occurring in a housing unit;
   4. Verifying that all current charge and bail amount data are accurate and up-to date; and,
   5. Convey to the inmate the basis for his/her reclassification level and how subsequent
      behavior may impact his/her future custody level.

Over-rides can also be employed by the classification staff to over-ride or depart from a scored
classification level. Unlike the NIC OJC system, these over-rides are not structured by either
non-discretionary and discretionary types of over-rides. The latter would reflect departmental
policy that would restrict placement of an inmate in minimum custody regardless of the
inmate’s classification score. The former can be applied at the discretion of the classification
staff to either increase or decrease a scored custody level. Unlike the NIC OJC system,
whenever an over-ride is applied it does not need to be approved by a supervisor.
Listed below is the complete list of 29 reasons that one can use to override someone up or
down on the scored Decision Tree classification level. For each over-ride, the NIC OJC criteria
for an over-ride have been applied (mandatory-up, discretionary-down, discretionary–up).
There were some over-ride reasons where it was not clear on the use of the over-ride and how
it would be applied to an inmate.
   1. Assaultive threats toward staff (discretionary – up)
   2. Increased risk of escape (discretionary – up)
   3. Serious institutional behavior history (discretionary – up)
   4. Inmate under investigation for additional crimes (mandatory – up)
   5. New charges may be added (discretionary – up)
   6. Hold, detainer for assaultive felony offense (mandatory – up)
   7. Known gang leader (mandatory –up)
   8. Suspected drug trafficker (discretionary – up)
   9. Inmate faced with lengthy prison term (20+ yrs.) (mandatory – up)
   10. Mentally unstable (discretionary – up)
   11. Lengthy street time since last assaultive offense (discretionary – down)
   12. Notorious/particularly heinous offense (discretionary – up)
   13. Inmate well known to staff (discretionary – down)
   14. Developmentally disabled (discretionary – up)
   15. Administrative (unknown)
   16. Threats towards other inmates (discretionary up)
   17. Hired workers (discretionary – down)
   18. Does not meet TSEP criteria (unknown)
   19. Sentenced (unknown)
   20. Claims enemies in PC (unknown)

                                                                                             15
   Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 17 of 23


   21. Assaulted by other inmates (unknown)
   22. Court dismissed charges (discretionary – down)
   23. Employed/Former law enforcement (unknown)
   24. Refusing to cell with anyone (unknown)
   25. No problems in past 30 days (discretionary down)
   26. Prison gang member (discretionary – up)
   27. PREA suspect (discretionary – up)
   28. Felony hold added (mandatory – up)
   29. Resisted/Assaulted arresting officer (discretionary – up).

Statistical Analysis of the Decision Tree Versus the NIC OJC systems

As noted earlier, a random sample of 348 inmates was drawn from a snapshot of the jail
population. For each inmate sample, the current Decision Tree instrument data were copied
and forwarded to the consultant for data entry. Also, for each sampled case, either the initial
or reclassification instrument was completed by Cris Jackson who was trained by the consultant
on how to complete it. Based on NIC OJC standards, inmates who had been in custody for less
than 60 days had the initial classification form completed and for those in custody for 60 days
or more a reclassification form was completed. These data were then key-entered into a data
base and formatted for statistical analysis.

Table 5 shows the Decision Tree results for both the entire jail population and the random
sample. There were 3 cases where a custody level was missing. That aside, there are two points
to be made here. First, the sample is representative of the entire jail population as the
distribution of the major custody levels for the sample are equivalent to the entire jail
population. This means the results of the pilot test can be applied to the entire jail population.
Second, one can also see that under the Decision Tree system, the vast majority of the inmates
are classified as medium custody (61%) followed by the minimum custody category (26%).

Table 6 shows how the same random sample of inmates would be classified under the NIC OJC
system. Two important differences emerge in this scenario: Under the NIC OJC system,
significantly higher numbers of inmates score as minimum custody or maximum custody. In
other words, the large medium custody population under the Decision Tree system is being re-
assigned to either minimum or maximum custody. However, when the various over-rides are
applied to the NIC OJC scored cases, the number assigned to minimum custody drops to the
same levels as the Northpointe derived levels.




                                                                                               16
   Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 18 of 23


                            Table 5. Decision Tree Custody Levels
                          Random Sample and Total Jail Population

               Class
               Levels           Random Sample                Total Jail

                            Inmates                %     Inmates              %

               High               16               5%        201              6%

               Close              22               6%        246              7%

               Medium            211           61%         2,209          61%

               Minimum            96           28%           946          26%

               Total             345           100%        3,602          100%


                              Table 6. NIC OJC Custody Levels
                                    Scored versus Final

                Custody
                 Levels           NIC Scored                 NIC Final

                              Inmates          %        Inmates           %

               Maximum                  82     24%                99      28%

               Medium                   94     27%              151       43%

               Minimum                 172     49%                98      28%

               Total                   348     100%             348       100%



A closer review of the over-rides is presented in Table 7. Here one can see that most of the
over-rides are occurring on the reclassification instrument for which 56% of the inmates are
under having been in custody for at least 60 days or more. The two dominant over-ride reasons
were holds/detainers and gang affiliation. The former is a mandatory over-ride that takes a
minimum custody inmate and re-assigns them to medium custody. The latter is a discretionary
over-ride that usually takes a scored minimum custody inmate and re-assigns to them to
medium custody.




                                                                                          17
   Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 19 of 23


The overall over-ride rate is 24% while the one based only on discretionary factors alone is 11%.
This rate is within the standard of 5-15% for discretionary over-rides. However, there were no
discretionary over-rides employed that would serve to lower the inmate’s scored custody level.

Another way to look at the over-ride phenomena is to compare the scored and final levels for
the NIC OJC initial and the reclassification instruments (Tables 8 and 9). For the initial
classifications, the largest movement is for the 76 inmates who were scored as minimum but
for whom 20 were over-ridden to medium custody for the reasons cited earlier. For the reclass
cases, it is the same pattern but with higher numbers of inmates being over-ridden from
minimum to medium custody.

The reclassification instrument allows one to test the validity of the NIC OJC classification
system. For those inmates so classified, the number of major and minor disciplinary reports
were recorded allowing one to see the association between the scored and final custody levels.
As shown in the Table 10, there is a strong statistical relationship between the scored and final
classification levels. It is noteworthy that the statistical relationships between the “Final”
scored custody levels are not as strong as the “Scored” custody levels. This is because the
“Final” medium custody level has a lot of inmates who scored minimum but were over-ridden
to medium due to a hold or being designated as a gang member.

When compared to the same custody levels provided by the Decision Tree one can see that the
results are similar. Both systems are sorting inmates by their disciplinary behavior. However, as
noted earlier, the NIC OJC is identifying a higher number of inmates for close and minimum
custody who have behaved in a manner consistent with their designated risk level. Using the
metric of percent of inmates receiving a disciplinary report of some kind, the NIC OJC scored
version does the best job.

Finally, a test was completed on the accuracy of the scoring process. Known as an inter-rate
reliability test, this was done by having a second person trained in the Decision Tree to rescore
a random sample of 20 cases selected by Dr. Austin. There were ten initial and ten reclass cases
so tested. While there were no errors for the ten initial class cases there were three errors in
the ten reclass cases. Two of the errors centered around the “positive attitude” item and the
other was an error on the presence of a warrant. Due to the high number of errors on the
reclass instrument another ten cases were selected for testing. For these cases, another five
cases were found to have errors in them. Two were again related to the “positive attitude”
item and another was on the “warrant” item. The other two were related to the “family ties”
and the “serious assaultive behavior problem.” This level of scoring error is unacceptable and
needs to be corrected immediately.




                                                                                              18
Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 20 of 23


                                       Table 7.
                Over-Rides by Initial and Reclassification Instruments

                                          Initial             Reclass            Total

        Inmates                                153                 195               348

         Over-Rides                                 21              62                   83

          Total Over-Ride %                    14%                32%               24%

            Discretionary %                     5%                15%               11%

         Mandatory

           Detainer                                 15              19                   34

         Discretionary

          Gang Member                               3               22                   25

          Management Problem                        0                   3                3

          Prior Record Severe                       3                   2                5

          Offense Severity                          2                   0                2

          Others                                    0                   2                2



                                        Table 8.
                                   Scored vs. Final
                                 Initial Classification

                                               Final Level

        Scored Level       Maximum          Medium              Minimum            Total

        Maximum                     32                   0                  0            32

        Medium                        3                  42                 0            45

        Minimum                       1                  20                 55           76

        Total                       36                   62                 55       153




                                                                                              19
   Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 21 of 23


                                            Table 9.
                                        Scored vs. Final
                                        Re-Classification

                                                     Final Level

               Scored Level     Maximum         Medium             Minimum        Total

               Maximum                    50               0                 0        50

               Medium                     12              37                 0        49

               Minimum                     1              52               43         96

               Total                      63              89               43         195


                                            Table 10.
                            Misconducts for Re-Classified Inmates by
                        NIC OJC Scored and Final Custody Levels, and, Tree


                                        Maximum         Medium          Minimum             Total

      Scored NIC OJC

        Inmates                                 50                 49            96             195

        % Misconducts Past 60 days             70%             45%           17%                37%

      Final NIC OJC

        Inmates                                 63                 89            43             195

        % Misconducts Past 60 days             65%             29%           14%                37%

      Tree Final

        Inmates                                 24             127               41             195

        % Misconducts Past 60 days             62%             37%           22%                37%



Recommendations

There are two major options that the Sheriff can pursue regarding its classification system.
First, it can retain its use of the Northpointe Decision Tree, or second, it can adopt the NIC OJC
system. Switching to the NIC OJC system would produce higher numbers of inmates classified
for minimum and maximum custody without jeopardizing staff or inmate safety. It would also


                                                                                                      20
    Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 22 of 23


allow the Sheriff to completely control the criteria for classification as the NIC OJC system is in
the public domain and can be used at no-cost to the user.

However, there are logistical issues underpinning such a change. In particular, the current jail
management information system would have to be modified to accommodate any new
application. Our experiences with other jurisdictions is that this not a difficult or significant
expensive undertaking but it must be recognized as a new task to be completed.1

If the Sheriff elects to keep the Northpointe Decision Tree system, the following operational
recommendations are made that, if implemented, would enhance the Decision Tree and
classification in general:

    1. Shift from a 30-day to 60-day time frame for conducting a reclassification review.
       Rationale: The 30-day period is not sufficient time to monitor inmate behavior. The 30-
       day period allows aggressive and violent inmates to have their custody level lowered
       after only 30 days of compliant behavior. Finally, the 30-day review adds an
       unnecessary workload to the classification staff. If the 60-day review is implemented, it
       would serve to increase the number of close custody inmates and decrease the number
       of medium custody.

    2. Require a face-to-face interview with inmates who are being reclassified every 60
       days.
       Rationale: Computer or paper reviews for the critical reclassification decision do not
       allow the classification staff to have sufficient information to make a reliable and valid
       classification decision. It’s also important that, like the initial classification event, the
       inmate have an opportunity to be told the basis for the re-classification decision and
       offer any information that may be relevant to the security and safety of the unit he/she
       is assigned to. If the Sheriff feels the 60-day face to face interview is too burdensome,
       the requirement could be waived for minimum custody inmates who would still have a
       60-day “computer” review.

    3. Remove the factor of pre-trial status as a factor in the Decision Tree (initial and
       reclass).
       Rationale: Legal status is not a predictor of inmate conduct or escape risk. It is not used
       in other jail classification systems and serves to unnecessarily increase the number of
       medium custody inmates.



1
  Santa Clara County and Clark County (Las Vegas), have recently completed such installations at minimal costs
and time frames.

                                                                                                                 21
Case 2:18-cv-02081-TLN-KJN Document 37-11 Filed 10/18/18 Page 23 of 23


4. Develop more precise definitions of what constitutes “less serious behavior problem,
   serious behavior problem, marked improvement in compliance, positive attitude
   change, no behavior problem, and court/staff compliance” factors used on the
   Decision Tree reclassification instrument.
   Rationale: By definition, these items are subjective in nature. Classification staff need
   guidance and testing on these items to ensure they are being assessed in a reliable
   manner. These items also underscore the need for a face-to-face interview to make
   such an assessment.

5. Using the existing over-reasons, sort them into the following three categories:
      a. Non-discretionary overrides that restrict placement in minimum custody;
      b. Higher Discretionary over-rides that allows placement of an inmate scored as
          medium or minimum to upgraded one level.
      c. Lower Discretionary over-rides that allows placement of an inmate scored as
          close or medium custody to down-grade one level.

6. All such over-rides must be reviewed and approved by a supervisor.
   Rationale: The current list of over-rides is not structured and should be formalized
   along the lines set forth above and adopted by the NIC OJC system.

7. Conduct a “refresher” training session on the current Decision Tree system to reduce
the number of scoring errors.
    Rationale: The pilot test effort found unacceptable levels of coring errors by staff in the
    use of the Decision Tree system. A one-day training session should be conducted for all
    classification staff to test them on their knowledge of the “business rules” that underpin
    the scoring process and the use of structured over-rides. This training class would
    consist of staff undergoing a reliability exercise on ten standardized test cases (five
    initial and five reclass) to see if different staff make the same classification decision on
    each case.




                                                                                             22
